Conviction for cattle theft; punishment, two years in the penitentiary.
A brown cow belonging to Jodie Johnson ran upon the range near appellant's home. It is shown in testimony by one Murphy, who also lived in the vicinity of the range of said cow, that she brought a calf in January or February, 1929, and that the calf was observed by witness *Page 625 
Murphy with its mother at intervals until in August, at which time it was a good sized calf. After August Mr. Murphy said he saw the cow often, but the calf was missing. The state introduced a man named Josh Dirden, who ran a barbecue stand in August and September, 1929, and who bought beef occasionally from appellant. This witness testified that on an occasion in the summer of 1929 he bought from appellant a small beef on Friday, and that appellant was accompanied on said occasion by a man whose name was "Buntling" or something like that. The state witness Bunting being brought in and shown to this witness, he said Bunting looked like the man who was with appellant on the occasion referred to. The state introduced Bunting, who testified that on Friday in August, 1929, he accompanied appellant and his brother out to a point in the woods not far from appellant's home where they had a small beef yearling tied. He said it was a smutty or lead colored looking yearling with kind of white looking legs. He said there was a large brown looking cow around where the yearling was tied, its mother he supposed. This witness testified that appellant told him that the yearling belonged to Jodie Johnson. He further testified that appellant killed the yearling, that they skinned it, and appellant took the meat and sold it to Josh Dirden, and that witness accompanied appellant and was present at the time the sale was made. He also said that appellant appropriated the hide of the animal.
We think the testimony sufficient to corroborate the accomplice Bunting. The requirement of the statute in this regard is only that there be other evidence than that of the accomplice which tends to connect the accused with the offense committed.
There are five bills of exception. The first complains of the refusal of a peremptory instruction to acquit. We see no error in the refusal of such instruction. The next bill complains of the fact that the court's charge does not state the law of the case as adduced by the witnesses, and fails to charge on the law of accomplice testimony. In so far as the complaint is of the failure of the court to instruct the jury on the law of accomplice testimony, this special charge must have been presented before the charge finally given to the jury was prepared in the form it appears in this record, because the court did therein charge the jury on the law of accomplice testimony.
The next bill of exceptions complains of the failure of the court to give a special instruction to the effect that an accomplice witness could not corroborate himself, and that the corroborative evidence must connect the defendant directly and immediately with the commission of the offense. Inasmuch as the corroborative evidence found in this record was not given by the accomplice himself but by two apparently disinterested witnesses, we fail to see the necessity for the giving of such a charge. We think the evidence corroborative of the accomplice did directly tend to *Page 626 
connect the defendant with the commission of the offense.
The next bill of exceptions complains of the refusal of a special charge seeking to have the jury told that before they could convict the defendant there must be other evidence proving the corpus delicti of the one head of cattle other than the testimony of the accomplice, and proving the corpus delicti of the alleged theft. In our opinion charges seeking to have a jury of ordinary citizens pass upon whether the corpus delicti had been established, without any explanation of what is meant by corpus delicti, would be apt to be very confusing and of no help whatever to a jury. We think the charge correctly refused. The next bill of exception is in substance the same and is subject to the same criticism. It sought to have the jury told that when the corpus delicti of the offense is proven alone by the accomplice testimony, it must be corroborated by other evidence, etc. We think a charge such as is here found improper. As stated above, we think sufficient evidence tending to connect the defendant with the offense appears in the record from witnesses other than the accomplice.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.